A dalbbaad i

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 1 of 7

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
I Courthouse Way
Suite 9200
Boston, Massachusetts 02270

February 22, 202]

Carmine P. Lepore, Esq.
Lepore & Hochman, P.A.
One Sprague Street
Revere, MA 02151

Re: United States v. David M. Nangle
Criminal No. 20-10039-RWZ

Dear Mr. Lepore:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and
your client, David M. Nangle (“Defendant”), agree as follows, pursuant to Federal Rule of
Criminal Procedure I 1(c)(1)(B):

L. Change of Plea

Defendant will waive Indictment and plead guilty to all counts in the Superseding
Information: specifically. counts 1-10 (wire fraud, in violation of 18 U.S.C. § 1343); counts |1-
14 (bank fraud, in violation of 18 U.S.C. § 1344); counts 15-18 (making false statements to a bank,
in violation of 18 U.S.C. § 1014); and counts 19-23 (filing false tax returns, in violation of 26
U.S.C. § 7206(1)). Defendant admits that he committed the crimes specified in these counts and
that he is in fact guilty of each one.

The U.S. Attorney agrees not to charge Defendant with (a) obstruction of justice in
violation of 18 U.S.C. § 1503, or (b) extortion or obtaining property under color of official right
in violation of 18 U.S.C. § 1951 arising from or relating to the stream of benefits from the Billerica
Owner to Defendant, including two payments made to Defendant by the Billerica Owner as
described in the Superseding Information. This agreement is limited to facts known to the USS.
Attorney as of the date of this Plea Agreement,
A Meatball

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 2 of 7

2s Penalties
Defendant faces the following maximum penalties:

On each count of wire fraud, in violation of 18 U.S.C. § 1343, incarceration for up to 20
years; supervised release for up to 3 years: a fine of up to $250,000 or twice the gross gain or loss
from the offense, whichever is higher: a mandatory special assessment of $100: restitution: and
forfeiture to the extent alleged in the Superseding Information.

On each count of bank fraud, in violation of 18 U.S.C. § 1344, incarceration for up to 30
years; supervised release for up to 5 years: a fine of up to $1,000,000 or twice the gross gain or
loss from the offense, whichever is higher; a mandatory special assessment of $100; restitution;
and forfeiture to the extent alleged in the Superseding Information.

On each count of making false statements to a bank, in violation of 18 U.S.C. § 1014,
incarceration for up to 30 years; supervised release for up to 5 years: a fine of up to $1,000,000 or
twice the gross gain or loss from the offense, whichever is higher; a mandatory special assessment
of $100; and restitution.

On each count of filing false tax returns, in violation of 26 U.S.C. § 7206(1), incarceration
for up to 3 years; supervised release for up to | year; a fine of up to $250,000 or twice the gross
gain or loss from the offense, whichever is higher; a mandatory special assessment of $100; and

restitution.

3. Sentencing Guidelines

The parties have no agreements as to the application of the United States Sentencing
Guidelines other than the following: the parties agree that offense level calculated by the Court
should be decreased by 3 levels under USSG § 3E1.1 based on Defendant's early acceptance of

responsibility.

Defendant understands that the Court is not required to sentence Defendant within the
Guidelines and that Defendant may not withdraw his guilty plea if Defendant disagrees with how
the Court calculates the Guidelines or with the sentence the Court imposes,

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crimes to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case,
including information about the uncharged conduct described in Paragraph |,

Nw
4. Balliol |

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 3 of 7

4, Sentence Recommendation

The parties have no agreements as to the positions they will take or the sentence they will
recommend at Defendant’s sentencing hearing.

5. Waiver of Appellate Rights and Challenges to Conviction

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial-court or the parties made certain
mistakes, overturn Defendant's conviction or seritence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned,

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge any prison sentence of 30 months or less, including any
court orders related to forfeiture, restitution, fines or supervised release, on
direct appeal or in any other proceeding, including in a separate civil lawsuit,

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led hii not to agree to give up these rights in

the first place,

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.
de Madhu i

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 4 of 7

6, Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant's guilty plea,
enter an order of forfeiture as part of Defendant's sentence, and that the order of forfeiture may
include assets directly traceable to Defendant's offense, assets used to facilitate Defendant's
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds Defendant obtained (directly or indirectly), and/or facilitating property and/or
property involved in, the crimes to which Defendant is pleading guilty and that, due at least in part
to the acts or omissions of Defendant, the proceeds or property have been transferred fo, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished-in value,-or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets. However, the parties agree that for purposes of
forfeiture, the United States will not seek forfeiture of Defendant’s current residence in Lowell,
Massachusetts. Notwithstanding the above, the United States reserves the right to pursue the
proceeds of any future sale of the real property to satisfy any outstanding financial obligations
including forfeiture and/or restitution.

Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
io the United States.

If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant's assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about Defendant with the United
States Attorney’s Office.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

4
ed) alba a

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 5 of 7

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph | of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant's pre-trial release or commits any crime following Defendant's execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant's conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to.pussue any charges.that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

9. Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

Se

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.
4 dallhal

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 6 of 7

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorneys Dustin Chao or

Kunal Pasricha.
Sincerely,

ANDREW E. LELLING |
United States Attorney

a Oe

DUSTIN CHAO
Chief, Public Corruption Unit

Io PE“

 

KUNAL PASRICHA
Assistant United States Attorney
District of Massachusetts
Ai Mestad bt ok

Case 1:20-cr-10039-RWZ Document 59 Filed 02/23/21 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

| have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

[ understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible

defenses I might have, the terms of this Agreement and whether | should go to trial.

I ain €ntering into this Agreement freely and voluntarily and because | am in fact guilty of
the offenses. I believe this Agreement is in my best interest.

Vet. Nuke

DAVID M. NANGLE
Defendant

Date: 3/23] A |

 

I certify that David M. Nangle has read this Agreement and that we have discussed what it
means. J believe David M. Nangle understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers

regarding a change of plea in this case.
af
Ce
CA E P. LEPORE, ESQ,
Attornéy-for Defendant

Date: G /2alz }

 

 
